Citation Nr: 0629898	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  05-15 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a left elbow laceration, with triceps muscle 
involvement.

2.  Entitlement to an increased (compensable) evaluation for 
malaria.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant's spouse



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active military service from February 1944 to 
May 1946.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

A personal hearing was held at the RO in November 2005.  The 
veteran's spouse offered testimony.  A transcript is in the 
file.

In September 2006, the Board granted the veteran's motion to 
advance this case on the docket.  38 C.F.R. § 20.900(c) 
(2005).

The issue of entitlement to an evaluation in excess of 30 
percent for residuals of a left elbow laceration, with 
triceps muscle involvement is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.

On appeal the appellant appears to raise the issue of 
entitlement to special monthly compensation for the loss of 
use of his left arm.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, 
this matter is referred to the RO for appropriate 
consideration.  
 



FINDINGS OF FACT

The veteran's malaria is not active, and has not resulted in 
damage to the liver or spleen.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for malaria have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.88b, Diagnostic Code 6304 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2004 
correspondence and the March 2005 statement of the case, 
amongst other documents considered by the Board, generally 
fulfills the provisions of 38 U.S.C.A. § 5103(a), save for a 
failure to provide notice addressing the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  The claim was readjudicated in a January 2006 
supplemental statement of the case.  The failure to provide 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal is harmless 
because the Board has determined that the preponderance of 
the evidence is against the claim.  Hence, any questions 
regarding what rating or effective date would be assigned are 
moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any timing error was 
cured by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence and testimony.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence that any VA error 
in notifying the appellant reasonably affects the fairness of 
this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant. 

Analysis

As service connection has already been established, it is the 
level of disability that is of concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Still, each disability must be viewed 
in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 
4.1.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  In determining the disability evaluation VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

VA granted entitlement to service connection for malaria in a 
May 1946 rating decision.  As the veteran reported a relapse 
during the prior year, the RO assigned a 10 percent 
evaluation.  In a May 1947 rating decision the RO reduced the 
10 percent evaluation to a noncompensable evaluation, because 
no residuals of malaria were shown.  That evaluation has 
remained in effect since.

The veteran now claims that his service-connected malaria 
warrants a compensable evaluation. 

At a VA examination in February 2000 the examiner noted the 
veteran had a distant history of malaria. The veteran 
reported that he could not function properly as a result of 
the malaria.  The examiner opined that he did not think that 
his current problems related to his military service because 
of the duration it took to manifest.

At a VA examination in July 2004 the veteran reported 
developing malaria during service in 1945.  He was treated 
with medication that gave him a yellow discoloration to his 
skin.  His symptoms in 1945 reportedly included feeling cold 
and experiencing chills, dizziness, fever and a loss of 
appetite, and he reported that he was now again suffering 
from similar symptoms. Following examination no objective 
evidence of either active malaria or malarial residuals was 
reported.  Liver function studies revealed no pertinent 
abnormality.  

Under Diagnostic Code 6304, a 100 percent disability rating 
is warranted for malaria as an active disease. Relapses must 
be confirmed by the presence of malarial parasites in blood 
smears.  Thereafter, residuals such as liver or spleen damage 
are rated under the appropriate system.  38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (2005); see also 38 C.F.R. § 4.114, 
Diagnostic Code 7311 (2005); 38 C.F.R. § 4.117, Diagnostic 
Code 7707 (2005).

The record shows that the veteran's malaria has been inactive 
for many decades and that he has no current residuals.  The 
veteran has various health problems, including coronary 
artery disease, carotid artery disease, anxiety, status post 
cholecystectomy, and status post abdominal surgery. However, 
none of these health problems are shown to be related to his 
service-connected malaria.  

As there is no evidence of active malaria or current 
residuals, the disability is properly assigned a 
noncompensable evaluation.  38 C.F.R. §§ 4.7, 
4.21.  In reaching this decision, the Board has considered 
the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine does not apply.  38 U.S.C.A. § 5107(b).   
Accordingly, the appeal is denied. 


ORDER

A compensable rating for malaria is denied.


REMAND

A preliminary review of the record discloses a need for 
further evidentiary development in this case. 

The veteran was afforded a VA examination in July 2004 to 
evaluate the severity of the residuals of a left elbow 
laceration, with triceps muscle involvement laceration.  This 
examination was inadequate, however, because the claims 
folder was not available to the examiner.  Further, the 
examiner failed to specifically address what was the range of 
left elbow motion, and what was the nature and extent of any 
functional impairment due to the service connected disorder.  
Rather, the examiner merely noted that there was "decreased 
range of motion." Hence, VA should afford the veteran an 
orthopedic examination that includes range of motion 
findings, and a discussion of any pain on motion.  The 
opinion should also specifically address the extent of the 
wound residuals.  

Further, in light of the fact that separate ratings are 
potentially assignable for a limitation of left elbow flexion 
and extension, on remand the RO should consider the 
appellant's entitlement to separate ratings for any 
limitation of flexion and extension under 38 C.F.R. § 4.71a, 
Diagnostic Code 5206 and 5207 (2005).  

Therefore, in order to afford the veteran every consideration 
with respect to the present appeal and to ensure due process, 
a medical opinion in conjunction with the review of the 
entire record and an additional examination of the veteran is 
warranted to thoroughly assess the veteran's left arm 
disability. 38 C.F.R. § 3.159(c) (4).

Finally, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court held that the Veterans Claims Assistance Act of 
2000 (VCAA), notice requirements of 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2005), 
include a requirement to provide notice how an effective date 
is assigned if a claim is granted.  In the present appeal, 
the appellant was not so notified.  Hence, the case must be 
remanded to provide notice to the appellant explaining how an 
effective date is assigned if an increased rating is awarded, 
and notice of the type of evidence that is needed to 
establish an effective date.  

Accordingly, the appeal is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the claim on appeal as outlined 
by the Court in Dingess.  The corrective 
notice should, among other things, invite 
the veteran to submit any additional 
evidence or argument he has in his 
possession that may further his claim.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated him 
for residuals of a left elbow laceration, 
with triceps muscle involvement since 
January 2004.  This should include the 
veteran's medical records from the VA 
Medical Center in Lebanon, Pennsylvania.  

After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded an 
appropriate VA examination to ascertain 
the severity of his residuals of a left 
elbow laceration, with triceps muscle 
involvement.  The claims folders with a 
copy of this remand must be made 
available and reviewed by the examiner.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should identify all left arm muscular, 
neurological, and orthopedic impairment 
resulting from the left elbow injury.  In 
the report, the examiners are requested 
to provide detailed descriptions of which 
muscles are affected and the functional 
disability involved in the veteran's 
particular muscle injury.  Any weakness, 
fatigability, and fatigue on use should 
be described.  Any loss of muscle 
substance or muscle wasting must be 
described.  Left arm function should be 
compared to right arm function.  
Additionally, the examiner should 
identify any nerve damage resulting from 
the left elbow laceration.

An orthopedic examination should address 
the nature and extent of any service 
connected left elbow degenerative changes 
in accordance with the latest AMIE work 
sheets pertaining to degenerative joint 
changes.  All necessary tests should be 
conducted.  The clinical findings must 
include, but are not limited to, range of 
motion studies, pain on motion studies, 
and a medical opinion addressing whether 
there would be additional limits on 
functional ability on repeated use or 
during flare- ups (if the veteran 
describes flare-ups).  The examiner must, 
to the extent possible, provide an 
assessment of the functional impairment 
upon on repeated use or during flare-ups.  
If feasible, the examiner should assess 
the additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

4.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If it is deficient in any 
manner, the RO must implement corrective 
procedures at once.

5.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA.  38 U.S.C.A. §§ 5100, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 
3.159.  Any relevant notices must comply 
with Dingess. 

6.  Thereafter, the RO must readjudicate 
the veteran's claim.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, to 
include any further changes in the VCAA 
and any other applicable legal precedent.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, including that filed 
directly with the Board, and any evidence 
not received, and all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


